     Case 6:20-ap-00002-KSJ       Doc 140                Filed 07/30/21   Page 1 of 19




                               ORDERED.
 Dated: July 30, 2021




                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
                             www.flmb.uscourts.gov

 In re                                 )
                                       )
 Hasmukh Patel and                     )                     Case No. 6:18-bk-00036-KSJ
 Niruben Patel,                        )                     Chapter 7
                                       )
               Debtors.                )
                                       )
                                       )
 Richard B. Webber, Chapter 7 Trustee, )
                                       )
               Plaintiff,              )
                                       )
 vs.                                   )                     Adversary No. 6:20-ap-00002-KSJ
                                       )
 Hasmukh Patel, Florida Family         )
 Hospitality, LLC, and Lisa Patel,     )
                                       )
               Defendants.             )

                            MEMORANDUM OPINION

         The issue is whether the Debtor, Hasmukh (“Hank”) Patel, is the “true” but

secret owner of Florida Family Hospitality, LLC (“FFH”), not Hank’s daughter, Lisa

Patel. The Chapter 7 trustee, Richard B. Webber, argues FFH is owned by the Debtor




                                    Printed: 7/30/2021                                   Page: 1 of 19
        Case 6:20-ap-00002-KSJ              Doc 140                 Filed 07/30/21   Page 2 of 19




as his “alter ego” or “nominee.”1 If proven, Hank’s secret interest in FFH is

administrable in this bankruptcy case and Lisa, the legal owner of FFH, would need

to turnover her shares of FFH and any monies she withdrew under §§ 542, 548(a)(1)(A)

or (B), or 549 of the Bankruptcy Code.2 The Defendants—Hank, Lisa, and FFH—

oppose the Trustee’s allegations, contending Hank has no interest in FFH and only

Lisa legally and equitably owns FFH. After considering the trial testimony,3

stipulation of facts,4 evidence, and post-trial closing statements,5 I agree with the

Defendants. Lisa owns FFH; Hank has no interest in the company; and the Trustee

has no claim to Lisa’s interest or FFH.

                           The Patel Family are Experienced Hoteliers

        Hank has a long history of running and operating hotels.6 Over forty years ago,

when Hank was about Lisa’s age, he purchased his first hotel, which provided his

father an income and a place to live.7 He later bought numerous hotels. And his

immediate and extended family, including his wife, Niruben (“Nita”) Patel, and her

family, also are in the hospitality industry owning many more hotels.8 Because Hank




1
  Compl., Doc. No. 1. All Doc. No. citations refer to pleadings filed in Adversary Proceeding 6:20-ap-00002-KSJ
unless otherwise noted.
2
  All references to the Bankruptcy Code refer to 11 U.S.C. § 101, et seq.
3
  This trial took place over three days: March 8, 9, and 10, 2021. The trial transcripts were filed March 27, 2021.
Doc. Nos. 125, 126, 127.
4
  Prior to trial, the parties filed a joint stipulation of facts. Doc. No. 107.
5
  Post-trial closing statements were filed on April 26, 2021. Defs.’ Joint Post-Trial Closing Brief, Doc. No. 136;
Trustee’s Proposed Findings of Fact & Conclusions of Law, Doc. No. 137.
6
  Joint Stipulation of Facts ¶ 1, Doc. No. 107.
7
  Trial Tr. (Day 3 of 3) 31:1-24, Mar. 10, 2021, Doc. No. 127.
8
  Trial Tr. (Day 2 of 3) 145:4-9, Mar. 9, 2021, Doc. No. 126; Trial Tr. (Day 3 of 3) 32:3-9, Mar. 10, 2021, Doc.
No. 127.




                                               Printed: 7/30/2021                                   Page: 2 of 19
        Case 6:20-ap-00002-KSJ               Doc 140                 Filed 07/30/21   Page 3 of 19




has a wealth of experience in the industry, his family members rely on him for help

with purchase negotiations, accounting, and computer-related issues.9

        Yet, the close-knit family strictly maintains separate ownership of their

individual hotels. They keep separate financial records 10 and do not commingle

ownership interests. Certainly, Hank has had formal joint ventures with family

members, such as his brother-in-law, Ramanbhai (“Raman”) P. Patel,11 but such joint

interests were disclosed and formalized. And the Patel family contributes monies, as

needed, to help each other acquire new properties;12 however, the family documents

these transfers, follows industry practices, and does not commingle funds.13

                                  The Debtors’ Financial Problems

        In 2014, Hank and his wife, Nita (collectively, the “Debtors”), were having

financial troubles.14 He lost his “entire life investment” in his hotel businesses.15 Three

hotels were in foreclosure: Hampton Inn in Melbourne, Florida; Super 8 in Titusville,

Florida; and America’s Best Value Inn in Yulee, Florida.16 Hank’s only source of

income were monies he earned by installing TV satellite dishes.17 Hank was close to

retirement age, and the Debtors’ youngest daughter is disabled and needs rigorous

9
  See, e.g., Trial Tr. (Day 1 of 3) 71:3-8, 72:1-6, 89:5-9, 163:23-164:10, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day
2 of 3) 182:20-183:24, Mar. 9, 2021, Doc. No. 126.
10
   See, e.g., Trial Tr. (Day 3 of 3) 39:13-23, 122:19-113:7, Mar. 10, 2021, Doc. No. 127.
11
   Trial Tr. (Day 2 of 3) 178:14-179:15, Mar. 9, 2021, Doc. No. 126; Joint Stipulation of Facts ¶¶ 16, 17, Doc.
No. 107.
12
   Trial Tr. (Day 1 of 3) 86:5-18, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 16:15-18, Mar. 9, 2021, Doc.
No. 126.
13
   Trial Tr. (Day 2 of 3) 16:19-17:14, Mar. 9, 2021, Doc. No. 126.
14
   Trial Tr. (Day 1 of 3) 74:6-7, Mar. 8, 2021, Doc. No. 125.
15
   Trial Tr. (Day 1 of 3) 74:9-75:9, Mar. 8, 2021, Doc. No. 125.
16
   Trial Tr. (Day 1 of 3) 75:11-22, Mar. 8, 2021, Doc. No. 125.
17
   Trial Tr. (Day 1 of 3) 74:11-13, Mar. 8, 2021, Doc. No. 125.




                                                Printed: 7/30/2021                                   Page: 3 of 19
        Case 6:20-ap-00002-KSJ               Doc 140                Filed 07/30/21   Page 4 of 19




care.18 Hank focused on his TV satellite dish installation business rather than pursuing

a new hotel.19 He did, however, as he always had, continue to help his family with

their acquisition and operation of hotels.

        At this time of financial stress in 2014, the Debtors moved into the hotel

property that is the center of this dispute (the “Hotel”),20 which at the time was called

the JaxPort Inn.21 Nita initially acted as general manager; Hank focused on caring for

their special-needs daughter and running his satellite dish business.22 But when their

other daughter, Lisa, purchased the Hotel later in 2014, Hank assumed the role of

manager.23 Nita transitioned to Assistant General Manager, overseeing the

housekeeping department.24

        The Debtors filed for Chapter 7 bankruptcy on January 4, 2018.25 At the time

of the bankruptcy filing, the Debtors listed four lawsuits including three that related to

the failed hotel ventures.26 The Debtors listed ownership interests in three corporate

entities, but they listed no interest in FFH.27


18
   The Debtors have three daughters. Trial Tr. (Day 1 of 3) 69:3-11, Mar. 8, 2021, Doc. No. 125.
19
   Trial Tr. (Day 1 of 3) 77:10-16, Mar. 8, 2021, Doc. No. 125.
20
   The Hotel is located at 1181 Airport Rd., Jacksonville, Florida 32218. Joint Stipulation of Facts ⁋ 3, Doc. No.
107; Trial Tr. (Day 1 of 3) 36:17-37:7, 38:17-39:6, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 142:22-23,
143:19-144:05, Mar. 9, 2021, Doc. No. 126.
21
   Trial Tr. (Day 2 of 3) 143:19-144:05, 193:4-6, Mar. 9, 2021, Doc. No. 126.
22
   Trial Tr. (Day 1 of 3) 71:3-72:20, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 193:4-6, Mar. 9, 2021,
Doc. No. 126.
23
   Trial Tr. (Day 1 of 3) 67:14-17, 68:25-69:2, 70:10-16, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 142:13-
23, 143:19-144:5, Mar. 9, 2021, Doc. No. 126; Pl.’s Ex. 15, Doc. No. 92-15; Pl.’s Ex. 21, Doc. No. 93-1; Pl.’s
Ex. 79, Doc. No. 97-12.
24
   As the Assistant General Manager, Nita earns a salary of about $30,000 a year. Trial Tr. (Day 2 of 3) 21:12-
22, Mar. 9, 2021, Doc. No. 126.
25
   Voluntary Pet. Under Chapter 7, In re Patel, 6:18-00036-KSJ (Bankr. M.D. Fla. Jan. 4, 2018), Doc. No. 1.
26
   Id. at 36.
27
   Id. at 13.




                                               Printed: 7/30/2021                                   Page: 4 of 19
        Case 6:20-ap-00002-KSJ              Doc 140                Filed 07/30/21   Page 5 of 19




                     Raman Patel’s Venture – Jax Florida and the JaxPort Inn

        In early 2014, Hank discussed the opportunity to buy the Hotel with his brother-

in-law, Raman, who is married to Hank’s sister.28 Raman had been in the hotel

business for many years, and Hank and Raman had other joint business interests.29

Hank did not want to buy the hotel, but, acting on Raman’s behalf, he started

negotiations to purchase the Hotel from CenterState Bank of Florida, N.A.

(“CenterState”).30 I specifically find Hank was acting on behalf of Raman and at

Raman’s (not Hank’s own) direction.31

        Hank, acting for Raman, made an offer to purchase the Hotel for $1,000,000,

with a $250,000 non-refundable earnest money deposit, executing a Purchase and Sale

Agreement (“PSA”).32 The PSA defined “Buyer” as “HASMUKH PATEL, his

successors and/or assigns.”33 Hank always anticipated assigning the purchase to the

entity Raman selected to take title to the Hotel.

        Before closing, JaxFlorida Group, LLC (“JaxFlorida”) was created as a Florida

limited liability company. Raman was listed as the member, manager, and registered

agent.34 Hank later assigned the PSA to JaxFlorida, Raman’s company.35 On February



28
   Joint Stipulation of Facts ⁋ 15, Doc. No. 107; Trial Tr. (Day 1 of 3) 76:22-77:05, Mar. 8, 2021, Doc. No. 125;
Trial Tr. (Day 2 of 3) 181:18-25, Mar. 9, 2021, Doc. No. 126.
29
   Trial Tr. (Day 2 of 3) 177:12-178:02, Mar. 9, 2021, Doc. No. 126; Joint Stipulation of Facts ⁋⁋ 16, 17, Doc.
No. 107.
30
   Joint Stipulation of Facts ⁋ 3, Doc. No. 107.
31
   Trial Tr. (Day 1 of 3) 78:1-20, Mar. 8, 2021, Doc. No. 125.
32
   Joint Stipulation of Facts ⁋ 7, Doc. No. 107; Pl.’s Ex. 6, Doc. No. 92-6.
33
   Pl.’s Ex. 6, Doc. No. 92-6.
34
   Joint Stipulation of Facts ⁋⁋ 14, 15, Doc. No. 107; Pl.’s Ex. 12, Doc. No. 92-12.
35
   Joint Stipulation of Facts ⁋ 19, Doc. No. 107; Pl.’s Ex. 14, Doc. No. 92-14.




                                              Printed: 7/30/2021                                   Page: 5 of 19
        Case 6:20-ap-00002-KSJ              Doc 140                 Filed 07/30/21   Page 6 of 19




21, 2014, JaxFlorida and CenterState closed on the sale of the Hotel for the purchase

price of $1,000,000.36

        Hank contributed none of the monies Raman used to buy the Hotel. The

$250,000 earnest money deposit and the other money needed for closing was wired

from an account belonging to Dhanumati Patel, Hank’s mother-in-law, on which Nita,

was an authorized signer.37 The remainder of the purchase price was funded by a loan

from Southern Hospitality Funding, LLC (“Southern Hospitality”).38 Although Hank

helped Raman get this loan from Southern Hospitality,39 and the loan was guaranteed

by Raman, Hank, and their spouses, no monies flowed to Hank or through any

account he controlled.40

        From February to December 2014, JaxFlorida was the legal owner of the Hotel

and did business as the JaxPort Inn.41 Nita managed the JaxPort Inn;42 Hank assisted

with management but was focused on caring for their special-needs daughter and his

TV satellite dish business.43



36
   Joint Stipulation of Facts ⁋ 24, Doc. No. 107; Pl.’s Ex. 19, Doc. No. 92-19.
37
   Trial Tr. (Day 1 of 3) 85:05-11, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 179:24-180:04, Mar. 9,
2021, Doc. No. 126; Joint Stipulation of Facts ⁋⁋ 10, 21-23, Doc. No. 107. There is some conflict in the record
of Dhanumati’s knowledge of the transfer, but Dhanumati did testify that all expenditures out of that account
are authorized by her. Dhanumati Patel Dep. 14:16-20, Doc. No. 102. Additionally, Hank is not listed on this
account and this Court previously denied the Trustee’s motion to amend to add a claim that this account belongs
to Hank and is property of the estate. Joint Stipulation of Facts ⁋ 11, Doc. No. 107; Order Denying Mot. to
Amend Compl., Doc. No. 70.
38
   Joint Stipulation of Facts ⁋ 25, Doc. No. 107.
39
   Joint Stipulation of Facts ⁋⁋ 13, 23, Doc. No. 107.
40
   Joint Stipulation of Facts ⁋ 25; Doc. No. 107.
41
   Trial Tr. (Day 1 of 3) 67:18-19, Mar. 8, 2021, Doc. No. 125; see also Joint Stipulation of Facts ⁋⁋ 24, 43, Doc.
No. 107.
42
   Trial Tr. (Day 2 of 3) 143:19-144:05, 193:4-6, Mar. 9, 2021, Doc. No. 126.
43
   Trial Tr. (Day 1 of 3) 71:3-72:20, Mar. 8, 2021, Doc. No. 125.




                                               Printed: 7/30/2021                                   Page: 6 of 19
        Case 6:20-ap-00002-KSJ              Doc 140                 Filed 07/30/21   Page 7 of 19




                      Lisa Patel’s Venture – FFH and the Econo Lodge

        Raman, however, soon decided he wanted to sell the Hotel and agreed to sell it

to Lisa in April 2014.44 FFH was created as a Florida limited liability company.45 Lisa

was listed as the member and manager; Kantaben (“Kanta”) Patel46 was listed as the

registered agent.47 In May 2014, Lisa signed the “Real Estate and Asset Purchase

Agreement” agreeing FFH would buy the Hotel for $1,300,000. She gave Raman a

non-refundable deposit of $25,000.48 None of these monies came from the Debtors.

        To fund the Hotel purchase, Lisa received funds from fifteen extended family

members of $322,000.49 None of these monies came from her parents, the Debtors.50

Besides the family funds, FFH applied for financing with NOA Bank (“NOA”).51


44
   Trial Tr. (Day 2 of 3) 188-23-189:09, Mar. 9, 2021, Doc. No. 126; Trial Tr. (Day 3 of 3) 71:21-24, Mar. 10,
2021, Doc. No. 127.
45
   Joint Stipulation of Facts ⁋ 26, Doc. No. 107; Pl.’s Ex. 22, Doc. No. 93-2.
46
   Kanta Patel is Hank’s sister, Lisa’s aunt. Joint Stipulation of Facts ⁋ 34, Doc. No. 107.
47
   Joint Stipulation of Facts ⁋ 26, Doc. No. 107; Pl.’s Ex. 22, Doc. No. 93-2; Trial Tr. (Day 1 of 3) 69:3-4, Mar.
8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 142:3-4, Mar. 9, 2021, Doc. No. 126.
48
   Joint Stipulation of Facts ⁋ 29, Doc. No. 107; Pl.’s Ex. 25, Doc. No. 93-5.
49
   Trial Tr. (Day 2 of 3) 11:13-12:10, Mar. 9, 2021, Doc. No. 126; Trial Tr. (Day 3 of 3) 21:18-22-23:14, 76:1-
77:15, Mar. 10, 2021, Doc. No. 127; Pl.’s Ex. 60, Doc. No. 96-10. After the sale from JaxFlorida to FFH, there
were funds due to Dhanumati for the loan provided to purchase the Hotel in February 2014. Instead of giving
the money back to Dhanumati, the money was used to pay back the family members because Dhanumati
“wanted to pay off Lisa’s debts.” Trial Tr. (Day 2 of 3) 11:22-13:15, Mar. 9, 2021, Doc. No. 126. Hank, who
did the accounting for Raman and JaxFlorida, signed the checks. Trial Tr. (Day 2 of 3) 13:16-17, Mar. 9, 2021,
Doc. No. 126; Pl.’s Ex. 60, Doc. No. 96-10. The Trustee tries to point to the fact that Dhanumati was not aware
of the family funds as evidence that her testimony does not corroborate Hank’s and Lisa’s testimonies. Trustee’s
Proposed Findings of Fact and Conclusions of Law 16 n.54, Doc. No. 137. However, Dhanumati clearly
remembered wanting to help Lisa with the purchase of the Hotel and remembered the amount was $350,000.
Dhanumati Patel Dep. 15:15-16; 16:4-5, Doc. No. 102. So, whether she realized it was to repay other family
members who had initially loaned the money is insignificant. There seems to be some confusion on Dhanumati’s
part of the timeline and who the money was being lent to; however, ultimately the amounts in play and stories
align, and the Court finds the testimony of Hank, Nita, and Lisa credible.
50
   Joint Stipulation of Facts ⁋ 28, Doc. No. 107; Pl.’s Ex. 24, Doc. No. 93-4; Pl.’s Ex. 25, Doc. No. 93-5. FFH
opened a bank account at Regions Bank, N.A. (“Regions”) on April 10, 2014. Joint Stipulation of Facts ⁋ 27,
Doc. No. 107; Pl.’s Ex. 23, Doc. No. 93-3. To help Lisa, who was working full-time and living in Tampa, Hank
would deposit the checks into the FFH bank account at Regions. Trial Tr. (Day 3 of 3) 78:10-23, Mar. 10, 2021,
Doc. No. 127.
51
   Joint Stipulation of Facts ⁋ 30, Doc. No. 107; Pl.’s Ex. 27, Doc. No. 95-2; Pl.’s Ex. 28, Doc. No. 95-3.




                                               Printed: 7/30/2021                                   Page: 7 of 19
        Case 6:20-ap-00002-KSJ              Doc 140                 Filed 07/30/21   Page 8 of 19




Hank handled most of the communications with the hospitality loan broker, Rick

Patel, and NOA on the financing.52 But Hank always kept Lisa informed; they spoke

several times per week on the details of the loan and the purchase. Lisa provided all

documents requested by NOA to her father. She signed all required documents,

including her financial statement, the loan application, a borrower information form,

and FFH’s franchise application and agreement with Choice Hotels.53 Hank did not

complete these forms or include any of his personal financial information. I specifically

find that Lisa was the principal behind this purchase; although her father helped her

with the negotiations and the paperwork, it was Lisa, not her parents, who was the

intended owner of the Hotel through FFH.

        FFH received an SBA-backed loan54 from NOA for $1,050,000, which

supported a purchase price of $1,120,000.55 Lisa signed a revised sales contract for

FFH’s acquisition of the Hotel at the new price and provided a further non-refundable

deposit of $275,000.56 NOA’s credit memo stated that Lisa was the member and 100%




52
   Joint Stipulation of Facts ⁋⁋ 30, 31, Doc. No. 107; Pl.’s Ex. 27, Doc. No. 95-2; Pl.’s Ex. 30, Doc. No. 95-5;
Pl.’s Ex. 31, Doc. No. 95-6.
53
   Trial Tr. (Day 3 of 3) 93:13-18, 111:1-14, Mar. 10, 2021, Doc. No. 127; Pl.’s Ex. 29, Doc. No. 95-4; Defs.’ Ex.
1, Doc. No. 90-1; Defs.’ Ex. 21, Doc. No. 90-21; Pl.’s Ex. 23, Doc. No. 90-23.
54
   Lisa executed a “Borrower’s Certification” acknowledging receipt of the U.S. Small Business Administration
Authorization (“SBA”) (SBA 7(A) Guaranteed Loan). Defs.’ Ex. 2, Doc. No. 90-2.
55
   Joint Stipulation of Facts ⁋ 35, Doc. No. 107; Pl.’s Ex. 34, Doc. No. 95-9.
56
   Joint Stipulation of Facts ⁋ 38, Doc. No. 107; Pl.’s Ex. 37, Doc. No. 95-12.




                                               Printed: 7/30/2021                                   Page: 8 of 19
        Case 6:20-ap-00002-KSJ              Doc 140                 Filed 07/30/21   Page 9 of 19




owner of FFH. Hank was designated as the “Key Manager.”57 The Debtors guaranteed

the NOA loan and offered their home as collateral. 58

        FFH closed the purchase of the Hotel from JaxFlorida in December 2014.59 The

Hotel since has operated as an Econo Lodge.60 Lisa makes all management decisions

for the Hotel. And, as the owner of FFH, Lisa takes substantial financial distributions

when the Hotel is doing well totaling about $300,000.61

        The Trustee notes Lisa has paid for her parents, by adding them as authorized

users on her personal credit card and by independently paying some of their expenses

from 2017-2018 when their bank accounts were frozen due to litigation.62 Lisa also

paid for a family trip.63 Lisa, using her personal credit card or her individual bank

accounts, paid $22,924.03 in expenses for her parents from April 2017 through July

2019.64




57
   Pl.’s Ex. 98, Doc. No. 99-12. Hank had agreed to be the general manager for the Hotel, and in SBA lending,
a “Key Manager” means someone critical to the operation of the business. Trial Tr. (Day 1 of 3) 133:13-137:1,
Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 3 of 3) 19:11-20:4, Mar. 10, 2021, Doc. No. 127.
58
   Pl.’s Ex. 52, Doc. No. 96-2; Trial Tr. (Day 1 of 3) 139:17-140:6, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2
of 3) 28:12-14, 41:9-11, Mar. 9, 2021, Doc. No. 126; Trial Tr. (Day 3 of 3) 118:22-119:5, Mar. 10, 2021, Doc.
No. 127.
59
   Joint Stipulation of Facts ⁋⁋ 38, 43, Doc. No. 107; Pl.’s Ex. 37, Doc. No. 95-12; Pl.’s Ex. 42, Doc. No. 95-17;
Pl.’s Ex. 43, Doc. No. 95-18; Pl.’s Ex. 44, Doc. No. 95-19; Pl.’s Ex. 45, Doc. No. 95-20; Pl.’s Ex. 46, Doc. No.
95-21; Pl.’s Ex. 47, Doc. No. 95-22; Pl.’s Ex. 48, Doc. No. 95-23; Pl.’s Ex. 49, Doc. No. 95-24; Pl.’s Ex. 50,
Doc. No. 95-25; Pl.’s Ex. 51, Doc. No. 96-1; Pl.’s Ex. 52, Doc. No. 96-2; Pl.’s Ex. 53, Doc. No. 96-3; Pl.’s Ex.
54, Doc. No. 96-4; Pl.’s Ex. 55, Doc. No. 96-5; Pl.’s Ex. 56, Doc. No. 96-6.
60
   Pl.’s Ex. 35, Doc. No. 95-10; Pl.’s Ex. 36, Doc. No. 95-11; see also Joint Stipulation of Facts ⁋⁋ 36, 37, Doc.
No. 107.
61
   Trial Tr. (Day 3 of 3) 101:10-14, Mar. 10, 2021, Doc. No. 127. To date, Lisa has drawn around $300,000 from
FFH as owner distributions. Trial Tr. (Day 3 of 3) 101:15-17, Mar. 10, 2021, Doc. No. 127.
62
   Trial Tr. (Day 2 of 3) 165:25-166:10, Mar. 9, 2021, Doc. No. 126; Trial Tr. (Day 3 of 3) 115:3-116:01, Doc.
No. 127.
63
   Trial Tr. (Day 2 of 3) 166:11-12, Mar. 9, 2021, Doc. No. 126; Trial Tr. (Day 3 of 3) 109:6-21, Mar. 10, 2021,
Doc. No. 127.
64
   Trial Tr. (Day 3 of 3) 115:3-118:11, Mar. 10, 2021, Doc. No. 127; Defs.’ Ex. 17, Doc. No. 90-17.




                                               Printed: 7/30/2021                                   Page: 9 of 19
       Case 6:20-ap-00002-KSJ             Doc 140             Filed 07/30/21   Page 10 of 19




        I specifically find Lisa made these relatively minimal gifts to her parents to help

them during a difficult time and not as a ruse to hide their actual ownership interest in

the Hotel. And, by comparing the relative amounts—Lisa paid herself $300,000; her

parents received about $23,000—one easily concludes these payments were not

because of any secret equity interest in the Hotel.

                             Hank Patel’s Limited Role at the Hotel

        Hank earns a modest salary of $45,000 per year as the general manager of the

Hotel.65 He, his wife, and their youngest daughter continue to live at the Hotel.66 Hank

also receives a cell phone paid for by FFH.67

        As the general manager, Hank is responsible for the day-to-day operations of

the Hotel.68 But all major decisions on large expenditures, such as renovations or

furniture purchase, are made by Lisa.69 Hank does pay for some business expenses for

the Hotel using his personal credit card; however, he tracks expenses on a spreadsheet

and any business expenses are paid from the FFH account.70 Hank also has a Lowes

credit card used for Hotel expenses.71 Hank has never received even $1 in distributions

from FFH.72 And the Court finds Hank has no expectation of receiving any future

distributions from FFH or any percentage of the ownership interest in FFH.


65
   Trial Tr. (Day 1 of 3) 67:10-13, 69:15-70:5, Mar. 8, 2021, Doc. No. 125.
66
   Trial Tr. (Day 1 of 3) 70:10-16, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 142:13-23, 143:19-144:5,
Mar. 9, 2021, Doc. No. 126.
67
   Trial Tr. (Day 1 of 3) 70:6-9, Mar. 8, 2021, Doc. No. 125.
68
   Trial Tr. (Day 2 of 3) 20:11-16, Mar. 9, 2021, Doc. No. 126.
69
   Trial Tr. (Day 3 of 3) 98:23-99:3, Mar. 10, 2021, Doc. No. 127.
70
   Trial Tr. (Day 3 of 3) 43:16-44:9, Mar. 10, 2021, Doc. No. 127.
71
   Trial Tr. (Day 3 of 3) 43:10-15, Mar. 10, 2021, Doc. No. 127.
72
   Trial Tr. (Day 3 of 3) 119:23-25, Mar. 10, 2021, Doc. No. 127.




                                             Printed: 7/30/2021                               Page: 10 of 19
       Case 6:20-ap-00002-KSJ                Doc 140             Filed 07/30/21   Page 11 of 19




                                           The Trustee’s Claims

         The Trustee filed his six-count complaint alleging FFH is secretly owned by

Hank, not his daughter, Lisa. Every count is premised on the Trustee’s argument that

Hank is the true owner of FFH. In Count I, the Trustee seeks to establish that FFH is

Hank’s alter ego.73 Count II seeks a declaratory judgment that Hank is the true

nominee or equitable owner of FFH, which is administrable as property of the estate

in this bankruptcy case.74 In Count III, the Trustee seeks turnover of FFH’s assets,

money damages, and an accounting under § 542(a) of the Bankruptcy Code.75 Counts

IV and V are for fraudulent transfer under § 548(a)(1)(A) or (B) of the Bankruptcy Code

asking Lisa to repay all distributions she received from FFH.76 Count VI seeks to

recover any monies Lisa received from FFH after this bankruptcy case was filed under

§ 549 of the Bankruptcy Code.77 If the Court finds Hank is NOT the alter ego or

equitable nominee owner of FFH, which I do, then all six of the Trustee’s counts

necessarily fail.

                        Count I: Hank Patel is Not the Alter Ego of FFH

         The standard for piercing a corporate veil is determined by state law; 78 because

FFH is a Florida limited liability corporation, Florida law applies. “Under Florida



73
   Compl. ⁋⁋ 65-69, Doc. No. 1.
74
   Id. ⁋⁋ 70-77.
75
   Id. ⁋⁋ 78-82.
76
   Id. ⁋⁋ 83-94.
77
   Id. ⁋⁋ 95-101.
78
   See, e.g., Energy Smart Inc. St. Petersburg v. Musselman (In re Energy Smart, Inc.), 381 B.R. 359, 379 (Bankr. M.D.
Fla. 2007).




                                                Printed: 7/30/2021                                  Page: 11 of 19
        Case 6:20-ap-00002-KSJ                 Doc 140              Filed 07/30/21    Page 12 of 19




law, an alter ego claim is an action to impose liability on a corporation’s principals or

related entities where a corporation was ‘organized or used to mislead creditors or to

perpetrate a fraud upon them.’”79 When appropriate, Florida courts will pierce the

corporate veil upon finding by a preponderance of the evidence that:

         (1) the shareholder dominated and controlled the corporation to such an
         extent that the corporation’s existence, was in fact nonexistent and the
         shareholders were in fact alter egos of the corporation;
         (2) the corporate form must have been used fraudulently or for an
         improper purpose; and
         (3) the fraudulent or improper use of the corporate form caused injury to
         the claimant.80

“Florida law also recognizes ‘reverse’ veil piercing, by which, considering the same

three factors, a corporate entity may be held liable for the debts of an individual

debtor.”81

         Both parties spend time arguing whether Hank is a “shareholder” of FFH based

on family ties and monetary contributions;82 however, courts focus on control, not

ownership in piercing a corporate veil.83 And the question is not whether Hank worked


79
   In re Xenerga, Inc., 449 B.R. 594, 598 (Bankr. M.D. Fla. 2011) (quoting Seminole Boatyard, Inc. v. Christoph, 715
So. 2d 987, 990 (Fla. 4th DCA 1998)); accord Angueira v. Trujillo (In re Trujillo) (In re Trujillo II), 626 B.R. 59, 71
(Bankr. S.D. Fla. 2019) (quoting Dania Jai-Alai Palace, Inc. v. Sykes, 450 So. 2d 1114, 1120, 1121 (Fla. 1984))
(“While ‘the corporate veil may not be pierced absent a showing of improper conduct,’ courts have found
misconduct where ‘the corporation was organized or employed to mislead creditors or to work a fraud upon
them.’”).
80
   Seminole Boatyard, 715 So. 2d at 990 (quoting Hillsborough Holdings Corp. v. Celotex Corp. (In re Hillsborough
Holdings Corp.), 166 B.R. 461, 468 (Bankr. M.D. Fla. 1994)); accord Molinos Valle Del Cibao, C. por A. v. Lama, 633
F.3d 1330, 1349 (11th Cir. 2011) (quoting Gasparini v. Pordomingo, 972 So. 2d 1053, 1055 (Fla. 3d DCA 2008)).
81
   In re Trujillo II, 626 B.R. at 71 (citing Estudios, Proyectos e Inversiones de Centro America, S.A. (Epica) v. Swiss Bank
Corp. (Overseas) S.A., 507 So. 2d 1119 (Fla. 3d DCA 1987)).
82
    See Defs.’ Joint Post-Trial Closing Brief 17-19, Doc. No. 136; Trustee’s Proposed Findings of Fact and
Conclusions of Law 20-22, Doc. No. 137.
83
   Netjets Aviation, Inc. v. Peter Sleiman Dev. Grp., LLC, No. 3:10-CV-483-J-32MCR, 2011 WL 11560026, at *8
(M.D. Fla. June 13, 2011), report and recommendation adopted in part, No. 3:10-CV-483-J-32MCR, 2011 WL
11552881 (M.D. Fla. Sept. 27, 2011) (citing Barineau v. Barineau, 662 So. 2d 1008, 1009 (Fla. 1st DCA 1995)).




                                                   Printed: 7/30/2021                                    Page: 12 of 19
       Case 6:20-ap-00002-KSJ               Doc 140             Filed 07/30/21   Page 13 of 19




as a general manager, earning a modest salary, or that he and his wife lived at the

Hotel; but rather whether he controlled or dominated FFH so much that FFH was

virtually nonexistent.84

         There is no question Hank helped Raman and Lisa, successively, buy the Hotel.

He negotiated the purchase loans and continues to manage the Hotel. Hank helped

Raman, just as he has in the past, largely because Raman was not a strong English

speaker.85 The testimony credibly demonstrated Hank and Raman communicated

often about the purchase and Hank made the offer at Raman’s direction.86 The initial

purchase of the Hotel was funded by a loan from Southern Hospitality and a smaller

loan from Dhanumati.87 No monies came from the Debtors. No credible evidence

supports a conclusion that Hank controlled JaxFlorida or, by extension, the JaxPort

Inn.88

         When Raman wanted to sell the Hotel, Hank again helped his daughter buy it.

Based on the cumulative evidence, I conclude that the extended Patel family frequently

helps the younger generation get their start in business. The family helped Hank when

he was Lisa’s age, just as the fifteen Patel family members helped Lisa by contributing



84
   See Rivera v. Larsen (In re Paul C. Larsen, P.A.), 610 B.R. 684, 688 (Bankr. M.D. Fla. 2019), aff’d, 826 B.R. 446
(M.D. Fla. 2021).
85
   Trial Tr. (Day 3 of 3) 32:16-21, Mar. 10, 2021, Doc. No. 127.
86
   Trial Tr. (Day 1 of 3) 78:1-13, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 3 of 3) 32:10-24, Mar. 10, 2021,
Doc. No. 127.
87
   Trial Tr. (Day 2 of 3) 183:19-24, Mar. 9, 2021, Doc. No. 126.
88
   Hank credibly testified that he assisted Raman with his accounting and would assist his wife with managing
the hotel. See Trial Tr. (Day 1 of 3) 71:3-72:20, Mar. 8, 2021, Doc. No. 125; Trial Tr. (Day 2 of 3) 13:16-17,
Mar. 9, 2021, Doc. No. 126. Raman’s testimony at trial and the other evidence presented by the Trustee did
nothing to sway this Court to believe otherwise.




                                               Printed: 7/30/2021                                 Page: 13 of 19
       Case 6:20-ap-00002-KSJ                Doc 140              Filed 07/30/21   Page 14 of 19




the money she needed to buy the Hotel. The Patels are a close-knit family who work

together to help each other. And now Lisa is helping her parents by giving them

minimal employment and assistance for her younger sister with special needs.

         Hank undisputedly communicated directly with the hospitality loan broker on

the financing;89 however, as the broker testified, this is typical of transactions in the

Indian community.90 Hank, who has been in the hospitality industry for close to forty

years,91 was helping his daughter buy her first hotel. Hank provided no money to

purchase the Hotel. He did not sell or transfer the Hotel or any of his assets to FFH or

Lisa. There is nothing to show that Hank used FFH to “hide assets” to avoid his pre-

existing liabilities.92

         As evidence of misconduct, the Trustee points to an email where Hank told his

two daughters he could not buy the Hotel and asked if they were interested in acquiring

the property.93 This alone does not show that FFH was “organized or used to mislead

creditors or to perpetrate a fraud upon them.” 94 The evidence showed the opposite—

the Patel family collectively use their expertise in the hotel and hospitality industry to

help one another, not to defraud their creditors.95

89
   Joint Stipulation of Facts ⁋⁋ 30, 31, Doc. No. 107; Pl.’s Ex. 27, Doc. No. 95-2; Pl.’s Ex. 30, Doc. No. 95-5;
Pl.’s Ex. 31, Doc. No. 95-6.
90
   Trial Tr. (Day 2 of 3) 47:10-15, Mar. 9, 2021, Doc. No. 126.
91
   Trial Tr. (Day 1 of 3) 67:20-22, Mar. 8, 2021, Doc. No. 125.
92
   “It is particularly appropriate to apply the alter ego doctrine [to pierce the corporate veil] in ‘reverse’ when the
controlling party uses the controlled entity to hide assets . . . to avoid the pre-existing liability of the controlling
party.” Braswell v. Ryan Invests., Ltd., 989 So. 2d 38, 40 (Fla. 3d DCA 2008) (alterations in original) (quoting Select
Creations, Inc. v. Paliafito Am., Inc., 852 F. Supp. 740, 774 (E.D. Wis. 1994)).
93
   Pl.’s Ex. 5, Doc. No. 92-5.
94
   In re Xenerga, Inc., 449 B.R. at 598 (quoting Seminole Boatyard, 715 So. 2d at 990); accord In re Trujillo II, 626
B.R. at 71 (quoting Dania Jai-Alai Palace, Inc., 450 So. 2d at 1120, 1121).
95
   See Trial Tr. (Day 2 of 3) 145:4-9, Mar. 9, 2021, Doc. No. 126.




                                                 Printed: 7/30/2021                                  Page: 14 of 19
       Case 6:20-ap-00002-KSJ             Doc 140              Filed 07/30/21   Page 15 of 19




        Lisa controls FFH. Lisa is in control of the Hotel. She uses the Hotel for her

own benefit receiving $300,000 in distributions from FFH, and simultaneously giving

her parents jobs with modest salaries, a place to live, and minimal gifts of around

$23,000 over five years.

        Lisa is the owner of the Hotel through FFH.96 She paid for the Hotel with family

contributions and the NOA loan.97 The Debtors did not provide funds. Lisa decides

on large expenditures including renovations completed to comply with the Econo

Lodge franchise requirements.98 As the general manager, Hank may run the Hotel day-

to-day,99 but he does not dominate or control FFH so much that FFH’s existence is

“nonexistent.”100

        No credible evidence supports the Trustee’s argument that Hank created FFH

“to mislead creditors or to work a fraud upon them.”101 The Trustee has failed to pierce

FFH’s corporate veil or show Hank has any ownership interest in FFH or the Hotel.

A Final Judgment shall be entered for the Defendants and against the Trustee under

Count I.

         Count II: Lisa Patel (not Hank Patel) is the Equitable Owner of FFH




96
   See, e.g., Pl.’s Ex. 52, Doc. No. 96-2 (NOA Bank loan closing documents indicating Lisa is the owner of FFH
and Hank is the “key manager”); Defs.’ Ex. 1, Doc. No. 90-1 (franchise agreement with Choice Hotels executed
by Lisa on behalf of FFH).
97
   Joint Stipulation of Facts ⁋⁋ 28, 35, Doc. No. 107; Pl.’s Ex. 24, Doc. No. 93-4; Pl.’s Ex. 25, Doc. No. 93-5;
Pl.’s Ex. 34, Doc. No. 95-9.
98
   Trial Tr. (Day 3 of 3) 98:24-99:14, Mar. 10, 2021, Doc. No. 127.
99
   Trial Tr. (Day 2 of 3) 20:11-16, Mar. 9, 2021, Doc. No. 126.
100
    See Seminole Boatyard, 715 So. 2d at 990.
101
    In re Trujillo II, 626 B.R. at 71 (quoting Dania Jai-Alai Palace, Inc., 450 So. 2d at 1120).




                                              Printed: 7/30/2021                               Page: 15 of 19
       Case 6:20-ap-00002-KSJ                Doc 140             Filed 07/30/21   Page 16 of 19




         Having found Hank is not the alter ego of the Hotel or in FFH, a summary

analysis of Count II is merited. In Count II, the Trustee, citing 28 U.S.C. § 2201(a)102

and 11 U.S.C. § 541,103 requests a declaratory judgment that Hank is the true equitable

owner of FFH and his equitable ownership interest in FFH is property of the

bankruptcy estate.

         Under 28 U.S.C. § 2201, “[b]ankruptcy courts commonly award declaratory

judgments to bankruptcy trustees seeking to resolve disputed ownership interests and

recover undisclosed assets for bankruptcy estates.”104 The Bankruptcy Code defines

property of the estate to include “all legal or equitable interests of the debtor in property

as of the commencement of the case.”105 “The determination of what constitutes

property of the estate is a question of federal law, even though the ‘nature and existence

of a debtor’s right to property is determined by looking at state law.’”106

         Property of the estate includes equitable or beneficial interests of a debtor held

by a nominee.107 “A nominee is one who holds bare legal title to property for the benefit



102
    “In a case of actual controversy within its jurisdiction, . . . any court of the United States, upon the filing of
an appropriate pleading, may declare the rights and other legal relations of any interested party seeking such
declaration, whether or not further relief is or could be sought. Any such declaration shall have the force and
effect of a final judgment or decree and shall be reviewable as such.” 28 U.S.C. § 2201(a).
103
    “The commencement of a case under section 301, 302, or 303 of this title creates an estate. Such estate is
comprised of all the following property, wherever located and by whomever held: (1) Except as provided in
subsections (b) and (c)(2) of this section, all legal or equitable interests of the debtor in property as of the
commencement of the case.” 11 U.S.C. § 541(a)(1).
104
    In re Trujillo II, 626 B.R. at 73 (citing Woodard v. Hammons (In re Chesley), 551 B.R. 663 (Bankr. M.D. Fla.
2016); Genova v. ESM Realty Trust (In re Stoll), 330 B.R. 470 (Bankr. S.D.N.Y. 2005)).
105
    11 U.S.C. § 541(a)(1).
106
    In re Chesley, 551 B.R. at 670 (quoting Bell-Tel Fed. Credit Union v. Kalter (In re Kalter), 292 F.3d 1350, 1353
(11th Cir. 2002)).
107
    Daer Holdings, LLC v. Menchise (In re Steffen), No. 8:13-CV-1700-T-27, 2014 WL 11428827, at *4 (M.D. Fla.
Mar. 13, 2014), aff’d, 611 F. App’x 677 (11th Cir. 2015).




                                                Printed: 7/30/2021                                  Page: 16 of 19
       Case 6:20-ap-00002-KSJ                Doc 140             Filed 07/30/21   Page 17 of 19




of another.”108 Although Florida law does not have a clear standard to determine

nominee ownership, Florida law does recognize that ownership interest may lie with

a party that is not the legal titleholder.109

         To determine whether a corporation is a taxpayer’s nominee, the Eleventh

Circuit in Shades Ridge Holding Co. v. United States identified three factors to be

considered: (1) the control the taxpayer exercises over the nominee and its assets; (2)

the use of corporate funds to pay the taxpayer’s personal expenses; and (3) the family

relationship between the taxpayer and the corporate officers.110 Although the factors

“should not be applied rigidly or mechanically” and “no one factor is

determinative,”111 control over the property is the most important factor.112 These

factors have been applied to claims other than those to establish taxpayer liability,113

and this Court believes that the Shades Ridge test is appropriate here.

         Based on the evidence, the Court finds FFH was not Hank’s nominee. Hank is

not and never was the equitable and beneficial owner of FFH. The Debtor has never

exercised control over FFH or the Hotel.




108
    May v. United States, No. 07-10531, 2007 WL 3287513, *1 (11th Cir. Nov. 8, 2007) (quoting Scoville v. United
States, 250 F.3d 1198, 1202 (8th Cir. 2001)).
109
    In re Steffen, 2014 WL 11428827, at *4 (first citing United States v. Dornbrock, No. 06-61669-CIV, 2008 WL
769065, at *5 (S.D. Fla. Jan. 17, 2008), aff’d, 309 F. App’x 359 (11th Cir. 2009); then citing Towerhouse Condo.,
Inc. v. Millman, 475 So. 2d 674, 677 (Fla. 1985)).
110
    Shades Ridge Holding Co. v. United States, 888 F.2d 725, 729 (11th Cir. 1989).
111
    In re Steffen, 2014 WL 11428827, at *5 (quoting United States v. Todd, No. 5:05-CV-343-OC-10GRJ, 2008 WL
2199873, *3 (M.D. Fla. Mar. 19, 2008)).
112
    Id. (citing May v. A Parcel of Land, 458 F. Supp. 2d 1324, 1338 (S.D. Ala. 2006)); see also Shades Ridge, 888 F.2d
at 729 (“The issue . . . depends on who has ‘active’ or ‘substantial’ control.”); In re Trujillo II, 626 B.R. at 73
(“The most critical factor usually is control.”).
113
    Angueira v. Trujillo (In re Trujillo) (In re Trujillo I), 607 B.R. 734, 737-38 (Bankr. S.D. Fla. 2019).




                                                Printed: 7/30/2021                                  Page: 17 of 19
       Case 6:20-ap-00002-KSJ               Doc 140              Filed 07/30/21   Page 18 of 19




        And Hank has not used corporate funds to pay for personal expenses. Other

than his salary, cell phone, and reimbursement of business expenses, Hank has

received no distributions from FFH.114 And, for the business reimbursements, he keeps

track of all charges to insure FFH only pays for charges made for business.115

        All FFH distributions of approximately $300,000 were paid to Lisa, every

dime.116 Lisa, not Hank, is responsible for all federal income taxes incurred because of

FFH’s pass-through income.117 And, although Lisa gifted her parents around $23,000

for their bills and expense,118 she did this from her personal funds, not from a FFH

account.119 She is a loving daughter helping her parents.120

        While there is a loving family relationship between Hank and Lisa, the owner

of FFH, that alone is not dispositive. The critical issue is substantial control,121 which

the Trustee has not been demonstrated.

        As the Trustee has failed to prove the factors required to demonstrate that FFH

is Hank’s nominee, judgment shall be entered for Defendants and against the Trustee

on Count II.

                               Counts III-VI Fail as a Matter of Law

114
    Trial Tr. (Day 1 of 3) 69:20-70:1, Mar. 8, 2021, Doc. No. 125; Defs.’ Ex. 42, Doc. No. 90-42; Trial Tr. (Day
3 of 3) 119:23-25, Mar. 10, 2021, Doc. No. 127.
115
    Trial Tr. (Day 3 of 3) 43:16-44:9, Mar. 10, 2021, Doc. No. 127.
116
    Trial Tr. (Day 3 of 3) 101:10-17, 119:23-25, Mar. 10, 2021, Doc. No. 127.
117
    Defs.’ Ex. 14, Doc. No. 90-14.
118
    Trial Tr. (Day 3 of 3) 115:3-116:1, Mar. 10, 2021, Doc. No. 127; Defs.’ Ex. 17, Doc. No. 90-17.
119
    Trial Tr. (Day 3 of 3) 116 :13-16, Mar. 10, 2021, Doc. No. 127.
120
    Trial Tr. (Day 3 of 3) 101:15-17, Mar. 10, 2021, Doc. No. 127. Cf. In re Trujillo I, 607 B.R. at 741 (concluding
that the plaintiffs created a sufficient factual record for the court to find cause to look beyond the corporate form
because the debtor and his wife were the only persons who have ever received any distributions).
121
    Menchise v. Steffen (In re Steffen), 464 B.R. 450, 462 (Bankr. M.D. Fla. 2012), aff'd sub nom. Daer Holdings, LLC
v. Menchise (In re Steffen), 2014 WL 11428827, aff'd, 611 F. App’x 677.




                                                Printed: 7/30/2021                                 Page: 18 of 19
     Case 6:20-ap-00002-KSJ       Doc 140             Filed 07/30/21   Page 19 of 19




      The Trustee’s remaining counts for turnover, fraudulent transfer, and avoidance

rely on a finding that FFH is the alter ego or nominee of Hank. Because the Court has

concluded that the Trustee failed to demonstrate that FFH is Hank’s alter ego or

nominee, the remaining counts fail as a matter of law. Final judgment for the

Defendants and against the Trustee shall contemporaneously enter as to all counts.



                                               ###

The Clerk will serve a copy of this order on all interested parties.




                                     Printed: 7/30/2021                            Page: 19 of 19
